Citation Nr: 1327521	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for drug use.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to PTSD.

4.  Entitlement to service connection for brittle bones, claimed as due to herbicide exposure.

5.  Entitlement to service connection for residuals of sexually transmitted disease.

6.  Entitlement to service connection for a skin and scalp disorder, claimed as due to herbicide exposure.

7.  Entitlement to service connection for dental condition (claimed as loss of all teeth), claimed as due to herbicide exposure.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1972.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that the July 2008 rating decision also included a denial of service connection for a back condition.  However, in a January 2013 rating decision, the RO granted service connection for lumbar strain with degenerative disc disease.  Such grant of service connection is a full grant of the benefit sought on appeal.  Therefore, the issue is no longer before the Board.   

In a February 2013 statement, the Veteran claimed entitlement to service connection for a bilateral knee disorder, bilateral hearing loss, and tinnitus as well as entitlement to a total disability rating based on individual unemployability (TDIU).  Such issues have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran initially requested a hearing before  Veterans Law Judge sitting in Washington, D.C., in his March 2010 substantive appeal (VA Form 9).  The Veteran was advised in a May 2013 communication that such hearing was scheduled for August 2013.  However, in an August 2013 statement, the Veteran withdrew his request for such a hearing and instead requested a video-conference hearing to be conducted at the RO.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2012).  In notifying the Veteran of his scheduled video-conference hearing, the AOJ is advised that he reported a change of address via a July 2013 email from his representative.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge.  Notice of his scheduled hearing should be sent to the address provided by his representative in the July 2013 email correspondence. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


